Exhibit 10.7

 

FRIENDLY ICE CREAM CORPORATION
ANNUAL INCENTIVE PLAN
CORPORATE AND COMPANY RESTAURANTS GROUP

 

1.

 

DEFINITIONS:

 

The following terms shall have the meanings set forth in this section:

 

 

 

 

 

 

 

AIP:

 

The Annual Incentive Plan.

 

 

 

 

 

 

 

Board of Directors:

 

The Board of Directors of Friendly Ice Cream Corporation.

 

 

 

 

 

 

 

Bonus Year:

 

The Bonus Year is the fiscal year 2005.

 

 

 

 

 

 

 

Company:

 

The Company is Friendly Ice Cream Corporation.

 

 

 

 

 

 

 

Eligible Employee:

 

Eligible Employees are Officers, Directors, Corporate Employees in pay grades
107 and 108, in both the Corporate and Company Restaurants groups, and others of
the Company as so designated by the Review Committee and must be in good
standing and employed in an approved AIP position on the bonus payment date. An
employee in good standing is that which has a current performance rating of at
least “Fully Satisfactory”, is not currently on probation, and has not received
a disciplinary warning notice or letter during the current bonus period and up
through the bonus payment date.

 

 

 

 

 

 

 

Corporate EBITDA Target:

 

The Earnings Before Interest, Taxes, Depreciation and Amortization Target of the
Company as identified in the operating plan approved by the Board of Directors,
or Compensation Committee, if so designated, for the Bonus Year.

 

 

 

 

 

 

 

Company Restaurants EBITDA
Target:

 

The Earnings Before Interest, Taxes, Depreciation and Amortization Target of the
Company Restaurants Group as identified in the operating plan approved by the
Board of Directors, or Compensation Committee, if so designated, for the Bonus
Year.

 

 

 

 

 

 

 

Participating Employee:

 

A Participating Employee is an Eligible Employee who is approved by the Review
Committee to participate in the plan.

 

 

 

 

 

 

 

Qualified Base Salary:

 

The Qualified Base Salary is the base salary earned during the Bonus Year.
Generally, this is W-2 earnings less executive match, incentive awards and other
non-salary payments.

 

 

 

 

 

 

 

Review Committee:

 

The Review Committee consists of the CEO and President, Executive Vice President
of Administration and CFO, and the Vice President, Human Resources.

 

 

 

 

 

2.

 

PURPOSE:

 

To provide additional incentive to Eligible Employees that is directly tied to
the results of the Corporate and the Company Restaurants Groups.

 

--------------------------------------------------------------------------------


 

3.

 

CORPORATE FINANCIAL
PERFORMANCE FACTOR:

 

The Corporate Financial Performance Factor is a function of the Corporate
Earnings Before Interest, Taxes, Depreciation and Amortization Target. The
relationship between levels of achievement and company performance results is
contained in a schedule developed each year based on the business plan approved
by the Board of Directors or Compensation Committee, if so designated. The
schedule identifies the minimum acceptable performance, which will generate
incentive funds and scales upward to a maximum level. There is also a maximum
level of performance for results over which there would be no additional
incentive earned.

 

 

 

 

 

4.

 

COMPANY RESTAURANTS
FINANCIAL PERFORMANCE
FACTOR:

 

The Company Restaurants Financial Performance Factor is a function of the
Company Restaurants’ Earnings Before Interest, Taxes, Depreciation and
Amortization Target. The relationship between levels of achievement and the
Company Restaurants group’s performance results is contained in the schedule
developed each year based on the business plan approved by the Board of
Directors or Compensation Committee, if so designated. The schedule identifies
the minimum acceptable performance of the individual, which will generate
incentive funds and scales upward to a maximum level. There is also a maximum
level of performance for results over which there would be no additional
incentive earned.

 

 

 

 

 

5.

 

TARGET BONUS
PERCENTAGE:

 

The Review Committee, in its sole discretion approves the individual Target
Bonus Percentage.

 

 

 

 

 

6.

 

BONUS AWARD FACTOR:

 

The Bonus Award Factor is determined by multiplying the Qualified Base Salary of
the Participating Employee times the Target Bonus Percentage for such
Participating Employee.

 

 

 

 

 

7.

 

BONUS AMOUNT:

 

The Bonus Amount is determined by multiplying the Bonus Award Factor by the
Corporate Financial Performance Factor and the Company Restaurants Financial
Performance Factor.

 

 

 

 

 

8.

 

CONDITIONS PRECEDENT TO
ANY BONUS TO ANY
PARTICIPATING EMPLOYEE:

 

Approval by the Board of Directors or Compensation Committee, if so designated,
in its sole and exclusive discretion, of the actual Bonus Award for each Officer
and the total pool to be awarded. If approved, bonuses will generally be paid on
or before March 31, 2006.

 

 

 

 

 

9.

 

ADMINISTRATION OF AIP:

 

The Review Committee shall administer the AIP. Any and all disputes or
disagreements arising under the AIP shall be presented to the Review Committee.
The decision of the Review Committee shall be final.

 

 

 

 

 

10.

 

MODIFICATION OR
TERMINATION OF AIP AND
PARTICIPATION:

 

The AIP does not constitute a contract of employment or an unconditional promise
of payment. Participation by an Eligible Employee in any one Bonus Year does not
confer an unqualified right to participate in succeeding Bonus Years regardless
of a modification, or absence thereof, in grade, salary, position or
responsibility. The AIP is subject to modification, termination and annual
renewal by the Board of Directors or the Compensation Committee, if so
designated, in its sole discretion, without any notice to Participating
Employees.

 

--------------------------------------------------------------------------------


 

11.

 

DISABILITY, DEATH AND RETIREMENT:

 

Participating Employees who are disabled, die or retire during any Bonus Year
may receive a pro rata bonus for the period during which such Participating
Employee was actively employed.

 

 

 

 

 

12.

 

MISCELLANEOUS:

 

The Review Committee, the Board of Directors, Compensation Committee, the
Company, and its officers and employees shall not be liable for any action taken
in good faith in administering and interpreting the AIP.

 

 

 

 

 

 

 

 

 

The payment you receive will be subject to appropriate statutory wage deductions
and such other deductions normally made for employees of Friendly’s. In
addition, any financial obligation you have to Friendly’s can be deducted.

 

 

 

 

 

 

 

 

 

The Board of Directors or the Compensation Committee if so designated, in its
sole discretion, may modify, including, but not limited to, increasing or
decreasing the Financial Performance Factor Targets at any time during the Bonus
Year.

 

--------------------------------------------------------------------------------